DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote (US 2007/0146142 A1) in view of Kline (US 2011/0031321 A1).
Regarding claim 1, Cote teaches a method for manufacturing a collar piece (20) comprising a radio frequency identification (RFID) tag (22), wherein the collar piece is configured to be arranged on an inner frame in a cigarette pack (Fig. 1), the method comprising the steps of: providing a collar material [0034]; forming an RFID antenna directly on the surface of the collar material (36), attaching an RFID integrated circuit onto the antenna (125), such that an electrical connection between the IC and the antenna is established, such that the RFID tag is formed [0044].
Cote lacks the roll of collar material.
Kline teaches providing a roll of collar material web [0049] and cutting out a single collar piece from the collar web [0051].
Therefore it would have been obvious to one of ordinary skill in the art to use the roll process described by Kline because it allows the invention to be fabricated in existing infrastructure very easily.
Regarding claim 2, Cote teaches forming an antenna pattern of electrically conductive solid particles [0047]; and heating the electrically conductive solid particles to a temperature exceeding a characteristic melting point of the material, such that the RFID antenna is formed [0038].
Regarding claim 3, Cote teaches wherein the RFID antenna is produced by additive printing, wherein the antenna is printed with conductive ink (paragraph 0038 describes a form of printing).
Regarding claim 4, Cote teaches wherein the collar material web material is laminated with a conductive layer and wherein the RFID is formed by using subtractive manufacturing, wherein parts of the conductive layer is subtracted, such that the remaining conductive layer on the collar material web forms the RFID antenna (12/14, Paragraph 0037).
Regarding claim 5, Cote teaches wherein the RFID IC is attached onto the antenna by applying an adhesive between the IC and the antenna pad area and pressing the IC onto the RFID antenna [0038].
Regarding claim 6, Cote teaches applying a hot melt adhesive between the IC and the antenna; heating the antenna to a temperature above a melting point of the antenna, wherein heated parts of the antenna and the hot melt adhesive melts [0038]; placing the IC in a predetermined position which position is suitable for the IC to connect to the antenna; pressing the IC and antenna together, such that an electrical connection between the IC and the antenna is established (Fig. 5); and cooling RFID tag, such that the hot melt adhesive and the antenna solidifies [0038].
Regarding claims 7-9, these claims are analogous to the claims above and are therefore also taught by Cote in view of Kline.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876